                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


DERRICO D. SEARCY,                               4:16-cv-13779

                 Petitioner,
      v.                                    HON. TERRENCE G. BERG

CARMEN D. PALMER,                           SUPPLEMENTAL ORDER
                                             REGARDING LIMITED
                 Respondent.
                                            CONDITIONAL WRIT OF
                                               HABEAS CORPUS


     On May 31, 2019, this Court conditionally granted the writ of

habeas corpus filed by Petitioner Derrico D. Searcy on his Sixth

Amendment jury-misconduct claim. See ECF No. 19. All proceedings
related to Petitioner’s remaining claims were stayed while an evidentiary

hearing on the jury-misconduct claim was completed in Wayne County

Circuit Court. Petitioner’s state-court co-defendant, Darrell Ewing, is

litigating a closely related habeas case, Case No. 15-cv-10523, assigned

to the Honorable Chief Judge Denise Page Hood. Mr. Ewing and the

petitioner in this case, Mr. Searcy, were both granted conditional habeas

relief in the form of the evidentiary hearing that recently concluded in

Wayne County Circuit Court. The parties now await the result of that

evidentiary hearing from the state court.



                                   1
     Chief Judge Hood recently issued an order in Case No. 15-cv-10523

pointing out that the state court complies with the conditional grant of

habeas corpus relief by holding the evidentiary hearing and then deciding

whether or not the petitioner is entitled to relief. See ECF No. 19 in Case
No. 15-cv-10523. This Court of course concurs. The case is before the state

court, which must now determine whether Mr. Ewing and Mr. Searcy are

entitled to relief. Because of the interrelatedness of Mr. Ewing’s case
before Chief Judge Hood and Mr. Searcy’s petition before this Court, a

copy of Chief Judge Hood’s Order of October 16, 2019 is attached to this

Order and shall be docketed in this case.


Dated: October 24, 2019           s/Terrence G. Berg
                                  TERRENCE G. BERG
                                  UNITED STATES DISTRICT JUDGE




                                    2
